Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 02/18/2022 has been entered. Claims 1-22 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/18/2021.  

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 8, claim 8 recites the limitation “a third magnetic field applying operation …a third magnetic field” in lines 1-2. Since “a third magnetic field applying operation…a third magnetic field” is established in claim 1, it is unclear if the “third magnetic field applying operation …a third magnetic field” of claim 8 is the same or different from the “third magnetic field applying operation …a third magnetic field” of claim 1. Claim 9 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (US 20150177125 A1).
Regarding claim 1, Kasai teaches a specimen measurement device which detects a measurement object material (abstract; Fig. 1), comprising: 
a magnetic field generator (Fig. 1, elements 10 and 11) configured to apply a magnetic field to a measurement cartridge (Fig. 1 and paragraphs [0026]-[0027] teach the magnetic field 
wherein the measurement cartridge comprises a substrate (Fig. 1, element 3; paragraph [0052], “optical waveguide”) having a light-transmitting property, a least one first substance (6) fixed on the substrate and specifically reacting with the measurement object material (paragraph [0017]), at least one magnetic particle (9), and at least one second substance (Fig. 2, element 13) fixed on the at least one magnetic particle and specifically acting with the measurement object material (paragraph [0019]); 
a detector (8) configured to detect light passing through the substrate (paragraph [0025]); and 
a controller (20) configured to control the magnetic field generator (paragraph [0030]) to perform, after the measurement cartridge is set, a first magnetic field applying operation (Fig. 3C; paragraph [0039] teaches a magnetic field is applied in an upward direction; paragraph [0052] teaches the sensor chip is set before applying magnetic fields) to apply a first magnetic field in a direction to move the at least one magnetic particle away from the substrate when a specimen solution containing the measurement object material is introduced into the measurement cartridge (Figs. 3A-3C and paragraphs [0037]-[0039] teach a test sample solution is introduced and a magnetic field is applied in an upward direction away from the substrate; the “first magnetic field” is interpreted as the step illustrated in Fig. 3C and paragraph [0039], “a magnetic field is applied…in an upward direction”, which occurs after sample solution 30 is introduced in Fig. 3A), and 

wherein the controller starts: the second magnetic field applying operation after the first magnetic field applying operation is stopped (Fig. 3D and paragraph [0040] teach the first magnetic field application unit 10 stops and accordingly the second magnetic field application unit 11 is applied); and 
a third magnetic field applying operation to apply a third magnetic field in a direction to move the magnetic particle away from the substrate after the second field applying operation is stopped (Fig. 3G and paragraph [0044] teach a magnetic field is applied by the first magnetic field application unit 10 to move the particle upward after the second magnetic field application unit 11 is stopped as shown in Fig. 3F).
Note that the measurement object material, measurement cartridge, substrate, at least one first substance, at least one magnetic particle, and at least one second substance are not positively recited structurally and are interpreted as intended uses of the magnetic field generator and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use. See MPEP 2114.
Regarding claim 2, Kasai teaches all of the elements of the current invention as stated above. Kasai further teaches the specimen measurement device further comprising a calculator 
Regarding claim 3, Kasai teaches all of the elements of the current invention as stated above. Kasai further teaches wherein the magnetic field generator includes: a first magnetic field generator (Fig. 1, element 10) configured to generate the first magnetic field in the first magnetic field applying operation (paragraph [0026]), wherein the first magnetic field generator is located in a first direction with respect to the substrate (Fig. 1), the first direction being a direction to move the at least one magnetic panicle away from the substrate (paragraph [0026]); and 
a second magnetic field generator (11) configured to generate the second magnetic field in the second magnetic field applying operation (paragraph [0027]), wherein the second magnetic field generator is located in a second direction with respect to the substrate (Fig. 1), the second direction being a direction to move the at least one magnetic particles toward the substrate (paragraph [0027]).
Regarding claim 4, Kasai teaches all of the elements of the current invention as stated above. Since the measurement cartridge is not positively recited structurally, Kasai teaches all of the limitations of claim 4. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 1 above, and further in view of Kahlman et al. (US 20100188076 A1).
Regarding claim 5, Kasai teaches all of the elements of the current invention as stated above. Kasai fails to teach the specimen detection device further comprising a cartridge sensor configured to detect that the measurement cartridge is set to the specimen measurement device.
Kahlman teaches a microelectronic sensor for manipulating a sample comprising magnetic field generators (abstract; Fig. 2). Kahlman teaches the microelectronic sensor further comprising a cartridge sensor (paragraph [0075] and Fig. 2 teach the microelectronic sensor device 200 can be determined by measuring the signal response of the field sensor coils 221, 222, 223 when signals are applied to the top and bottom actuation coils 241, 242, 243) configured to detect that a cartridge (211) is set to the microelectronic sensor. Kahlman teaches that the information regarding the presence or position of the cartridge can be used to move the cartridge toward a position or to adjust signals to excite the actuation coils (paragraph [0075]). Kahlman teaches that sensing the presence of the cartridge provides valuable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai to incorporate the teachings of Kahlman to provide the specimen detection device further comprising a cartridge sensor configured to detect that the measurement cartridge is set to the specimen measurement device. Doing so would utilize known cartridge sensors in the art that would have a reasonable expectation of successfully detecting the presence of the cartridge to improve control of the overall specimen detection device, i.e. to start a magnetic field operation. Furthermore, doing so would allow for determination if the cartridge is in a proper position before an operation is started, as taught by Kahlman.
Regarding claim 6, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai in view of Kahlman fail to teach wherein the controller starts the first magnetic field applying operation when the cartridge sensor detects that the measurement cartridge is set.
Kahlman teaches that a control unit may automatically start manipulation procedures as soon as the cartridge is correctly placed in the microelectronic sensor device (paragraph [0018]), thus avoiding faulty measurements, thus saving time, material and energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Kahlman to further incorporate the teachings of Kahlman to provide wherein the controller starts the first magnetic field applying operation when the cartridge sensor detects that the measurement cartridge is set. 
Regarding claim 7, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai further teaches wherein the controller starts the second magnetic field applying operation when a first predetermined period of time has passed since the controller starts the first magnetic field applying operation (Fig. 3D and paragraphs [0040] teaches that after a certain time passes, the second magnetic field application unit is applied).
Regarding claim 8, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. Kasai further teaches wherein the controller starts a third magnetic field applying operation to apply a third magnetic field in a direction to move the magnetic particle away from the substrate when a second predetermined period of time has passed since the second magnetic field applying operation is started (Fig. 3G and paragraph [0044] teaches a magnetic field is applied after step 3F, wherein a predetermined period of time is inherent because paragraphs [0041]-[0043] discusses predetermined time periods of magnetic field activation).
Regarding claim 9, Kasai in view of Kahlman teach all of the elements of the current invention as stated above. While Kasai teaches obtaining a measurement at a predetermined time (paragraph [0049]) and Kasai teaches a measurement is obtained for the third magnetic field applying operation (paragraphs [0060]-[0065]), Kasai in view of Kahlman fail to explicitly teach wherein the controller obtains a second measurement result when a predetermined period of time has passed since the third magnetic field applying operation is started.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai to provide wherein the controller obtains a second measurement result when a predetermined period of time has passed since the third magnetic field applying operation is started. Doing so would allow for a minimum time required to remove the magnetic particle from the surface of the optical waveguide that did not react, as taught by Kasai (paragraph [0044]), to reduce noise during measurement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai as applied to claim 1 above, and further in view of Ikeda et al. (US 20170108495 A1).
Regarding claim 10, Kasai teaches all of the elements of the current invention as stated above. Kasai fails to teach wherein the controller starts the first magnetic field applying operation in response to information inputted by a user.
Ikeda teaches a sample analyzer comprising a detector, a first generator, a second generator wherein the detector detects a target substance bonded to a magnetic particle (abstract). Ikeda teaches that the application of a magnetic field from a magnetic field generator may be automatically executed upon being triggered by the passage of a predetermined time from the start of the test, or may be executed at a timing instructed by the user through the input circuitry (paragraph [0081]).
. 

Response to Arguments
Applicant’s arguments, see page 9, filed 02/18/2022, with respect to the interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The 112(f) interpretation of “magnetic field applicator” of 11/18/2021 has been withdrawn. 
Applicant's arguments filed 02/18/2022, see pages 10-11, regarding the rejection of claims under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
In response to applicant’s arguments that “the ‘125 publication dose not disclose applying a magnetic field when the specimen is introduced”, the examiner respectfully disagrees.
Kasai teaches applying a magnetic field (paragraph [0039] and Fig. 3C teach “a magnetic field is applied…in an upward direction) when the specimen is introduced (paragraph [0037] and Fig. 3A, “test sample solution 30 is introduced”). Thus, the step shown in Fig. 3C occurs 
Note that the “first magnetic field applying operation” is interpreted as the step illustrated in Fig. 3C and paragraph [0039], “a magnetic field is applied…in an upward direction”.
In response to applicant’s arguments that “the upward magnetic field referenced in the Office Action is not applied after the second field applying operation is stopped where the second magnetic field applying operation occurs after the first field applying operation is stopped”, the examiner respectfully disagrees.
Kasai teaches the second magnetic field applying operation after the first magnetic field applying operation is stopped (Fig. 3D and paragraph [0040] teach the first magnetic field application unit 10 stops and accordingly the second magnetic field application unit 11 is applied); and a third magnetic field applying operation to apply a third magnetic field in a direction to move the magnetic particle away from the substrate after the second field applying operation is stopped (Fig. 3G and paragraph [0044] teach a magnetic field is applied by the first magnetic field application unit 10 to move the particle upward after the second magnetic field application unit 11 is stopped as shown in Fig. 3F). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797